Exhibit 10.2

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 

 

$2,850,000.00Chicago, Illinois

November 24, 2014

 

FOR VALUE RECEIVED, the undersigned SIGMATRON INTERNATIONAL, INC. ("Borrower")
promises to pay in accordance with the terms of this Second Amended and Restated
Promissory Note (this “Note”) to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at 10 S. Wacker Drive, 17th Floor, Chicago,
IL 60606, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum up to a maximum of Two Million Eight Hundred Fifty Thousand
Dollars ($2,850,000.00), with interest thereon as set forth herein.      

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after each
such term, and any other defined term used in this Note shall, except as
otherwise specifically stated, have the meaning ascribed thereto in that certain
Third Amended and Restated Credit Agreement between Borrower and Bank dated as
of October 31, 2014, as amended from time to time (the "Credit Agreement"):

 

"Base Rate" means, for any day, a fluctuating rate equal to the highest of: (i)
the Prime Rate in effect on such day, (ii) a rate determined by Bank to be one
and one-half percent (1.50%) above Daily One Month LIBOR in effect on such day,
and (iii) the Federal Funds Rate plus one and one-half percent (1.50%).

 

"Business Day" means any day except a Saturday, Sunday or any other day on which
commercial banks in Illinois are authorized or required by law to close.

 

"Daily One Month LIBOR" means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

 

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.





 

 

 

 

-1-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

"Fixed Rate Term" means a period commencing on a Business Day and continuing for
1, 2, 3, or 6 months, as designated by Borrower, during which all or a portion
of the outstanding principal balance of this Note bears interest determined in
relation to LIBOR; provided however, that no Fixed Rate Term may be selected for
a principal amount less than Two Hundred Fifty Thousand Dollars ($250,000.00);
and provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof.  If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rate Term shall be extended to the next succeeding
Business Day.

 

"LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:

 

 

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by Bank (A) for the purpose of calculating effective rates of interest for loans
making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies, or (B) for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such
loans.  Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 

"LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Bank for expected changes in such reserve percentage
during the applicable term of this Note.

 

"Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference



 

 

 

 

-2-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

thereto, and is evidenced by the recording thereof after its announcement in
such internal publication or publications as Bank may designate.

 

INTEREST:

 

(a)Interest.The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum of the Base Rate in effect from time to time, or (ii)
at a fixed rate per annum determined by Bank to be two and one-quarter percent
(2.25%) above LIBOR in effect on the first day of the applicable Fixed Rate
Term, as selected by Borrower in accordance with paragraph (b) below.  When
interest is determined in relation to the Base Rate, each change in the rate of
interest hereunder shall become effective on the date each Base Rate change is
announced within Bank.  With respect to each LIBOR selection hereunder, Bank is
hereby authorized to note the date, principal amount, interest rate and Fixed
Rate Term applicable thereto and any payments made thereon on Bank's books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted absent manifest error.

 

(b)Selection of Interest Rate Options.  At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new Fixed Rate Term designated by Borrower.  At any time any portion of this
Note bears interest determined in relation to the Base Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower.  Borrower may
select a LIBOR option for more than one Fixed Rate Term for portions of this
Note on any Business Day provided not more than five (5) LIBOR-based loans shall
be outstanding under this Note at any one time.  At such time as Borrower wishes
to select a LIBOR option for all or a portion of the outstanding principal
balance hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank
notice specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term.  Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m.
(Chicago, Illinois time) on the first day of the Fixed Rate Term, or at a later
time during any Business Day if Bank, at its sole option but without obligation
to do so, accepts Borrower's notice and quotes a fixed rate to Borrower.  If
Borrower does not immediately accept a fixed rate when quoted by Bank, the
quoted rate shall expire and any subsequent LIBOR request from Borrower shall be
subject to a redetermination by Bank of the applicable fixed rate.  If no
specific designation of interest is made at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a Base Rate interest selection for the
principal amount to which such Fixed Rate Term applied.





 

 

 

 

-3-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(c)Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, but
only to the extent related to LIBOR borrowings actually made hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes or their equivalent) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(d)Payment of Interest.  Interest accrued on this Note shall be payable on the
first day of each month, commencing,  December 1,  2014.

 

(e)Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

REPAYMENT:

 

(a)Repayment.  Principal shall be payable on the first day of each month in
installments of Nine Thousand Five Hundred Dollars ($9,500.00) each, commencing
December 1, 2014, and continuing up to and including November 1, 2019, with a
final installment consisting of all remaining unpaid principal due and payable
in full on November 8, 2019. The entire principal balance and accrued interest
hereon shall be due and payable upon the occurrence of an Event of Default or
the termination (including repayment in full) of the Credit Agreement (as
hereinafter defined).  

 

(b)Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this



 

 

 

 

-4-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

Note which bears interest determined in relation to LIBOR, with such payments
applied to the oldest Fixed Rate Term first.

 

PREPAYMENT

 

(a)Base Rate.  Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Base Rate at any time, in any
amount and without premium or penalty.

 

(b)LIBOR.  Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of Two Hundred Fifty Thousand Dollars ($250,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance hereof.  In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:     

 

(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

 

(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees



 

 

 

 

-5-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

that said amount represents a reasonable estimate of the prepayment costs,
expenses and/or liabilities of Bank.  No other prepayment premium or penalty
shall be due. If Borrower fails to pay any prepayment fee when due, the amount
of such prepayment fee shall thereafter bear interest until paid at a rate per
annum four percent (4%) above the Prime Rate in effect from time to time
(computed on the basis of a 360-day year, actual days elapsed). 

 

The Borrower shall be required to prepay amounts outstanding under the credit
facilities described herein and in the Credit Agreement, without premium or
penalty (other than any funding losses resulting from prepayment of the amounts
outstanding under the Line of Credit Note, this Note or Term Note  B bearing
interest at LIBOR other than on the last day of the relevant interest period or
other break funding costs) as follows: (i) one hundred percent (100%) of the net
cash proceeds for the sale or disposition of assets outside the ordinary course
or business provided that so long as no Event of Default has occurred and is
continuing, proceeds of insurance may be applied by the Borrower for the
purchase of replacement property and the Borrower may retain the proceeds of the
disposition of obsolete or worn out property consistent with reasonable and
customary practices, (ii) one hundred percent (100%) of the net cash proceeds of
any issuance or sale by the Borrower of any indebtedness other than indebtedness
permitted by Section 5.3 of the Credit Agreement,  (iii) one hundred percent
(100%) of the net cash proceeds of any issuance or sale by the Borrower of
equity securities, excluding for so long as no Event of Default shall have
occurred and be continuing, the net cash proceeds of such issuances or sales in
an amount not to exceed $300,000 in the aggregate, in each case applied first to
amounts outstanding under this Note, then under Term Note  B, each in the
inverse order of maturity, and then under the Line of Credit Note; and (iv) one
hundred percent (100%) of the amount outstanding under the Line of Credit Note
in excess of the Borrowing Base not covered by any available Overadvance, with
such amount applied to amounts outstanding under the Line of Credit Note.    

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement.  Any default in the payment or performance of any
obligation under this Note, or any defined “Event of Default” under the Credit
Agreement, shall constitute an "Event of Default" under this Note.

 

MISCELLANEOUS:

 

(a)Remedies.  Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon the occurrence of
any Event of Default, the holder of this Note, at the holder's option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and



 

 

 

 

-6-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower.  Borrower shall pay to the holder immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of the holder's in-house counsel), expended or incurred by the holder in
connection with the enforcement of the holder's rights and/or the collection of
any amounts which become due to the holder under this Note, and the prosecution
or defense of any action in any way related to this Note, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding that may be awarded in favor of
the holder of this Note or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Borrower or any other person or entity.

 

(b)Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

 

(c)Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Illinois, but giving effect to federal laws
applicable to national banks.

 

(d)Amendment.  This Note may be amended or modified only in writing signed by
each party hereto. If any provision of this Note shall be held to be prohibited
by or invalid under applicable law such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or any remaining provisions of this Note.

 

(e)Amendment and Restatement.  This Note amends and restates and supersedes and
replaces any prior Note between the parties hereto with respect to the subject
matter hereof.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

SIGMATRON INTERNATIONAL, INC.

 

By: /s/ Linda K. Frauendorfer

 

Title:  Chief Financial Officer



 

 

 

 

-7-

 

 

--------------------------------------------------------------------------------